UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q [ X ] Quarterly Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the quarterly period ended June 30, 2013. or [] Transition Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the transition period from to . Commission File Number:000-17007 Republic First Bancorp, Inc. (Exact name of registrant as specified in its charter) Pennsylvania 23-2486815 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 50 South 16th Street, Philadelphia, Pennsylvania (Address of principal executive offices) (Zip code) 215-735-4422 (Registrant’s telephone number, including area code) Not Applicable (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant(1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YES[X] NO[] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). YES[X ] NO[] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer[] Accelerated filer[] Non-Accelerated filer[] (Do not check if a smaller reporting company) Smaller reporting company[X] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). YES[] NO[X] APPLICABLE ONLY TO CORPORATE ISSUERS Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date. Common Stock, par value $0.01 per share Title of Class Number of Shares Outstanding as of August 9, 2013 REPUBLIC FIRST BANCORP, INC. AND SUBSIDIARIES TABLE OF CONTENTS Part I:Financial Information Page Item 1. Financial Statements Consolidated balance sheets as of June 30, 2013 and December 31, 2012 (unaudited) 1 Consolidated statements of income for the three and six months ended June 30, 2013 and 2012 (unaudited) 2 Consolidated statements of comprehensive income (loss) for the three and six months ended June, 2013 and 2012 (unaudited) 3 Consolidated statements of cash flows for the six months ended June 30, 2013 and 2012 (unaudited) 4 Consolidated statements of changes in shareholders’ equity for the six months ended June 30, 2013 and 2012 (unaudited) 5 Notes to consolidated financial statements (unaudited) 6 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 30 Item 3. Quantitative and Qualitative Disclosures about Market Risk 48 Item 4. Controls and Procedures 48 Part II:Other Information Item 1. Legal Proceedings 49 Item 1A. Risk Factors 49 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 49 Item 3. Defaults Upon Senior Securities 49 Item 4. Mine Safety Disclosures 49 Item 5. Other Information 49 Item 6. Exhibits 50 Signatures 51 Republic First Bancorp, Inc. and Subsidiaries Consolidated Balance Sheets June 30, 2013 and December 31, 2012 (Dollars in thousands, except per share data) (unaudited) June 30, 2013 December 31, 2012 ASSETS Cash and due from banks $ $ Interest bearing deposits with banks Cash and cash equivalents Investment securities available for sale, at fair value Investment securities held to maturity, at amortized cost (fair value of $69 and$69, respectively) 68 67 Restricted stock, at cost Loans held for sale 82 Loans receivable (net of allowance for loan losses of $9,332 and $9,542,respectively) Premises and equipment, net Other real estate owned, net Accrued interest receivable Bank owned life insurance - Other assets Total Assets $ $ LIABILITIES AND SHAREHOLDERS' EQUITY Liabilities Deposits Demand – non-interest bearing $ $ Demand – interest bearing Money market and savings Time deposits Total Deposits Accrued interest payable Other liabilities Subordinated debt Total Liabilities Shareholders’ Equity Preferred stock, par value $0.01 per share: 10,000,000 shares authorized; no shares issued - - Common stock, par value $0.01 per share: 50,000,000 shares authorized; shares issued 26,501,742 Additional paid in capital Accumulated deficit ) ) Treasury stock at cost (416,303 shares) ) ) Stock held by deferred compensation plan ) ) Accumulated other comprehensive income (loss) ) Total Shareholders’ Equity Total Liabilities and Shareholders’ Equity $ $ (See notes to consolidated financial statements) 1 Republic First Bancorp, Inc. and Subsidiaries Consolidated Statements of Income For the Three and Six Months Ended June 30, 2013 and 2012 (Dollars in thousands, except per share data) (unaudited) Three Months Ended June 30, Six Months Ended June 30, Interest income: Interest and fees on taxable loans $ Interest and fees on tax-exempt loans 89 65 Interest and dividends on taxable investment securities Interest and dividends on tax-exempt investment securities 48 Interest on federal funds sold and other interest-earning assets 44 84 Total interest income Interest expense: Demand- interest bearing Money market and savings Time deposits Other borrowings Total interest expense Net interest income Provision (credit) for loan losses Net interest income after provision (credit) for loan losses Non-interest income: Loan advisory and servicing fees Gain on sales of SBA loans Service fees on deposit accounts Legal settlements - - Gain on sale of investment securities - Other-than-temporary impairment losses - - Portion recognized in other comprehensive income (before taxes) - 2 - 2 Net impairment loss on investment securities - - Bank owned life insurance income - 16 13 35 Other non-interest income 62 58 90 Total non-interest income Non-interest expenses: Salaries and employee benefits Occupancy Depreciation and amortization Legal Other real estate owned Advertising Data processing Insurance Professional fees Regulatory assessments and costs Taxes, other Other operating expenses Total non-interest expense Income before provision (benefit) for income taxes Provision (benefit) for income taxes 7 Net income $ Net income per share: Basic $ Diluted $ (See notes to consolidated financial statements) 2 Republic First Bancorp, Inc. and Subsidiaries Consolidated Statements of Comprehensive Income (Loss) For the Three and Six Months Ended June 30, 2013 and 2012 (Dollars in thousands) (unaudited) Three Months Ended June 30, Six Months Ended June 30, Net income $ Other comprehensive income (loss), net of tax Unrealized gain (loss) on securities (pre-tax $(3,504), $376, $(3,498), and $605, respectively) ) ) Reclassification adjustment for securities gains (pre-tax $-, $774, $703, and $774, respectively) - ) ) ) Reclassification adjustment for impairment charge (pre-tax $-, $14, $-, and $31, respectively) - 9 - 20 ) Total other comprehensive loss ) ) ) Total comprehensive income (loss) $ ) $ $ ) $ (See notes to consolidated financial statements) 3 Republic First Bancorp, Inc. and Subsidiaries Consolidated Statements of Cash Flows For the Six Months Ended June 30, 2013 and 2012 (Dollars in thousands) (unaudited) Six Months Ended June 30, Cash flows from operating activities Net income $ $ Adjustments to reconcile net income to net cash provided by operating activities: Provision (credit) for loan losses ) (Gain) loss on sale of other real estate owned ) 10 Write down of other real estate owned - Depreciation and amortization Stock based compensation Gain on sale and call of investment securities ) ) Impairment charges on investment securities - 31 Amortization of premiums on investment securities Proceeds from sales of SBA loans originated for sale SBA loans originated for sale ) ) Gains on sales of SBA loans originated for sale ) ) Increase in value of bank owned life insurance ) ) Increase in accrued interest receivable and other assets ) ) Decrease in accrued interest payable and other liabilities ) ) Net cash provided by operating activities Cash flows from investing activities Purchase of investment securities available for sale ) ) Proceeds from the sale of securities available for sale Proceeds from the maturity or call of securities available for sale Proceeds from the maturity or call of securities held to maturity - 74 Proceeds from redemption of FHLB stock Net increase in loans ) ) Net proceeds from sale of other real estate owned Surrender proceeds on bank owned life insurance - Premises and equipment expenditures ) ) Net cash used in investing activities ) ) Cash flows from financing activities Net decrease in demand, money market and savings deposits ) ) Net decrease in time deposits ) ) Net cash used in financing activities ) ) Net decrease in cash and cash equivalents ) ) Cash and cash equivalents, beginning of year Cash and cash equivalents, end of period $ $ Supplemental disclosures: Interest paid $ $ Income taxes paid $ $
